On January 23,2014, the Defendant was sentenced for Count I: Escape, a felony, in violation of Section 45-7-306(2), MCA to the Montana State Prison for Three (3) yearn, to run consecutively to any previously imposed sentences; credit for time spent in pretrial incarceration from August 7, 2013 to September 20, 2013; and other terms and conditions given in the Judgment on January 23, 2014.
OnAugust 7,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present by Vision Net from the Crossroads Correctional Center in Shelby, Montana, and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, *81provides that, "The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
DATED this 26th day of August, 2014.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of August 2014.
Alternate Chairperson, Hon. John Warner, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.